Citation Nr: 0033095	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had verified active duty for training from May to 
September 1967 as a member of the National Guard.  He also 
had service with the Puerto Rico Army National Guard, 
including at least one period of inactive duty training.

The instant appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied a claim to reopen a claim for service connection for a 
back disorder, diagnosed as degenerative joint disease of L5-
S1 level with superimposed spondylo arthrosis and posterior 
osteophytosis.


FINDINGS OF FACT

1.  By a December 1996 decision, the RO denied, in pertinent 
part, service connection for a back disorder, claimed as 
secondary to a service-connected knee disorder, due, in part, 
to the lack of competent evidence of a current back 
disability.  

2.  An April 1996 private radiological report bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, is so 
significant it must be considered in order to decide fairly 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 1996 denial of service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1999).  

2.  The evidence submitted since the RO's December 1996 
denial is new and material; thus, the requirements to reopen 
the claim of entitlement to service connection for a back 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim of entitlement to 
service connection for a back disorder.  In December 1996, 
the RO denied, in part, the veteran's claim for service 
connection for a back disorder.  One of the bases for that 
decision was that the competent evidence of record did not 
demonstrate a current back disability.  The RO was notified 
of the December 1996 denial of service connection for a back 
disorder and did not appeal.  Thus, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1999).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Then, if the Board determines that the evidence is 
"new and material," it must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge.  The Board notes that the RO did not apply the Hodge 
standard of new and material evidence in the first instance.  
However, no prejudice to the veteran is exercised by the 
Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).  Further no 
prejudice to the veteran arises here, as the Board finds that 
new and material evidence has been presented in this case.

Pertinent evidence associated with the claims file since the 
December 1996 RO decision includes private treatment records 
dated from May 1996 to September 1998 which includes reports 
of and treatment for back pain in addition to an April 1996 
private radiology report of the lumbosacral spine which gave 
a diagnostic impression that included degenerative joint 
disease of L5-S1 level with superimposed spondylo arthrosis 
and posterior osteophytosis. 

This radiology report, which provides competent medical 
evidence of a current back disability, bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its December 1996 
decision.  Moreover, the radiology report is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  The radiology report, therefore, 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder.  In addition, the Board finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened.  To this extent only, the appeal 
is granted.


REMAND

The VA has a duty to assist veterans who have submitted valid 
claims.  See generally 38 C.F.R. § 3.103 (1999).  This duty 
to assist includes the duty to develop facts when the record 
before the Board is inadequate.  EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The development of facts includes an obligation to obtain 
medical records, especially those within the control of the 
federal government.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This development may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Further development is required, first, so that the veteran's 
periods and types of service can be verified.  It appears 
from a review of the record that the veteran had additional 
periods of unverified service in the National Guard.  Second, 
any outstanding service medical records should be associated 
with the claims folder.  The Board recognizes that the RO 
sought the veteran's service medical records from his Reserve 
unit in September 1988; however, his unit's response appears 
to have only included certain records from one period of 
inactive duty training.

Third, efforts should be made to associate all clinical 
treatment records pertaining to the veteran's back condition 
since his separation from service with the claims folder.  
Fourth, the Board believes that the veteran should undergo 
further medical examination of his back condition, to include 
an opinion as to whether the veteran's back disorder is due 
to his service-connected right knee disorder.  The veteran is 
advised that he needs competent nexus evidence to 
substantiate his claim.

Under the circumstances of this case, the Board finds that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the service 
department for purposes of verifying the 
dates and character of the veteran's 
service prior to his discharge from the 
Army National Guard in June 1973.  The 
service department should also be asked 
to clarify whether any service during 
that time was in the nature of active 
duty, active duty for training, or 
inactive duty training.  The information 
received should be associated with the 
claims folder.

2.  The RO should associate all service 
medical records with the claims folder.  
The RO should (1) contact the veteran and 
request that he provide copies of any 
service medical records in his 
possession; and (2) contact the National 
Personnel Records Center or other 
appropriate agency and request copies of 
all service medical records for the 
veteran's periods of service.

3.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records, 
VA and non-VA, pertaining to the 
veteran's back condition since his 
separation from service, which have not 
been previously associated with the 
claims folder.  The RO should then 
associate all such records with the 
claims folder.  

4.  Thereafter, the RO should afford the 
veteran an appropriate VA examination to 
determine the nature and etiology of his 
current back disability.  All necessary 
tests should be conducted.  The claims 
file should be made available to the 
examiner for review.  After reviewing all 
the evidence of record, the examiner 
should discuss the nature of any current 
back deformity found on examination and 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed back disability is 
related to service or his service-
connected right knee disorder.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
should be implemented.

6.  The RO should then review the entire 
record and determine on the merits 
whether service connection for a back 
disorder is warranted.  If the RO's 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



